                Case 21-10883-CTG                Doc 86-1        Filed 06/09/21         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:
                                                                Chapter 11
AVADIM HEALTH, INC., et al.,1
                                                                Case No. 21-10883 (CTG)
                                     Debtors.
                                                                (Jointly Administered)

                                                               Objection Deadline: June 23, 2021 at 4:00 p.m. (ET)
                                                                    Hearing Date: June 30, 2021 at 1:00 p.m. (ET)


  NOTICE OF MOTION OF DEBTORS FOR ENTRY OF ORDER (I) ESTABLISHING
    PROCEDURES FOR INTERIM COMPENSATION AND REIMBURSEMENT
   OF EXPENSES OF PROFESSIONALS AND (II) GRANTING RELATED RELIEF

                  PLEASE TAKE NOTICE that on June 9, 2021, the above-captioned debtors and

debtors in possession (collectively, the “Debtors”), filed the Motion of Debtors for Entry of Order

(I) Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals and (II) Granting Related Relief (the “Motion”) with the United States Bankruptcy

Court for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801

(the “Bankruptcy Court”). A copy of the Motion is attached hereto.

                  PLEASE TAKE FURTHER NOTICE that any response or objection to the entry

of an order with respect to the relief sought in the Motion must be filed with the Bankruptcy Court

on or before June 23, 2021 at 4:00 p.m. prevailing Eastern Time.

                  PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve

a copy of the response or objection upon: : (i) the Debtors, c/o of Carl Marks Advisors, 900 Third

Avenue, 33rd Floor, New York, NY 10022, Attn: Keith Daniels (kdaniels@carlmarks.com);



1 The Debtors, along with the last four (4) digits of each Debtor’s federal tax identification number are: Avadim Health,

Inc. (8411); Avadim Health IP, Inc. (7594); Bionome Properties Corp. (6483); Quality Assurance Associates, Inc.
(5613); and Relion Manufacturing, Inc. (0430). The Debtors’ business address is 81 Thompson Street, Asheville, NC
28803.


DOCS_DE:233494.1 13044/001
                Case 21-10883-CTG     Doc 86-1     Filed 06/09/21     Page 2 of 3




(ii) proposed counsel for the Debtors, Chapman and Cutler LLP, 1270 Avenue of the Americas,

New York, NY 10020, Attn: Larry Halperin (halperin@chapman.com), and Pachulski Stang Ziehl

& Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705

(Courier 19801) Attn: Laura Davis Jones (ljones@pszjlaw.com); (iii) counsel to the Debtors’

prepetition and postpetition secured lenders, (a) Weil Gotshal & Manges LLP. 767 Fifth Avenue,

New York, New York 10153, Attn: David Griffiths, Esq. (david.griffiths@weil.com) and Bryan

R. Podzius, Esq. (bryan.podzius@weil.com) and (b) Richards, Layton & Finger, P.A., One Rodney

Square, 920 North King Street, Wilmington, Delaware 19801, Attn: Zachary I. Shapiro

(shapiro@rlf.com); (iv) counsel to any statutory committee appointed in these cases; and (v) the

Office of The United States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE

19801, Attn: Richard Schepacarter, Esq. (Richard.Schepacarter@usdoj.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE FINAL RELIEF

REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.




DOCS_DE:233494.1 13044/001                     2
                Case 21-10883-CTG   Doc 86-1    Filed 06/09/21   Page 3 of 3




                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE FINAL RELIEF SOUGHT IN THE MOTION WILL BE HELD ON JUNE 30, 2021 AT

1:00 P.M. PREVAILING EASTERN TIME VIA ZOOM VIDEOCONFERENCE BEFORE

THE HONORABLE CRAIG T. GOLDBLATT, UNITED STATES BANKRUPTCY COURT

JUDGE, AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF

DELAWARE, 824 MARKET STREET, 3RD FLOOR, COURTROOM NO. 7, WILMINGTON,

DELAWARE 19801


 Dated: June 9, 2021                  PACHULSKI STANG ZIEHL & JONES LLP


                                       /s/ Laura Davis Jones
                                      Laura Davis Jones (DE Bar No. 2436)
                                      David M. Bertenthal (CA Bar No. 167624)
                                      Timothy P. Cairns (DE Bar No. 4228)
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, Delaware 19899 (Courier 19801)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                      Email: ljones@pszjlaw.com
                                              dbertenthal@pszjlaw.com
                                              tcairns@pszjlaw.com

                                      and

                                      CHAPMAN AND CUTLER LLP
                                      Larry G. Halperin
                                      Joon P. Hong
                                      1270 Avenue of the Americas
                                      New York, New York 10020
                                      Telephone: 212-655-6000
                                      Facsimile: 212-697-7210
                                      Email: halperin@chapman.com
                                             joonhong@chapman.com

                                      Proposed Counsel for the Debtors and Debtors in
                                      Possession




DOCS_DE:233494.1 13044/001                  3
